Citation Nr: 0829877	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  04-15 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
due to service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and daughters



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1976.  He died in January 2001, and the appellant is the 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision of the 
Togus, Maine, regional office (RO) of the Department of 
Veterans Affairs (VA).  

The appellant appeared at a videoconference hearing before 
the undersigned Acting Veterans Law Judge in April 2006.  A 
transcript of this hearing is contained in the claims folder.  

This appeal was previously before the Board in July 2006 when 
it was remanded for additional development.  It has now been 
returned for further review. 


FINDINGS OF FACT

1.  A June 2007 rating decision determined that the cause of 
the veteran's death was the result of treatment received at a 
VA facility and granted entitlement to DIC. 

2.  There remains no issue as to whether or not the appellant 
is entitled to DIC due to service connection for the cause of 
the veteran's death. 


CONCLUSION OF LAW

The full benefit sought by the appellant has been granted, 
and there is no longer a controversy before the Board.  38 
U.S.C. §§ 1310, 1151 (West 2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant, in her January 2001 claim, contends that the 
cause of the veteran's death was due to active service.  

Pursuant to 38 U.S.C. § 1310, DIC is paid to a surviving 
spouse of a qualifying veteran who died from a service-
connected disability. See Darby v. Brown, 10 Vet. App. 243, 
245 (1997).  

Entitlement to DIC for service connection for the cause of 
the veteran's death was denied in a January 2002 rating 
decision.  The appellant appealed this decision to the Board.  
The Board remanded the issue for additional development in 
July 2006.  

The July 2006 remand noted that the appellant had raised the 
issue of entitlement to service connection for the cause of 
the veteran's death under the provisions of 38 U.S.C.A. 
§ 1151 at the April 2006 hearing.  The remand requested that 
this issue be adjudicated by the RO.

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury, or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospitalization, or medical or surgical treatment, and the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable, compensation or DIC shall be 
awarded in the same manner as if such disability were service 
connected.  38 U.S.C.A. § 1151(a).  

In a June 2007 rating decision, the RO granted entitlement to 
DIC under the provisions of 38 U.S.C.A. § 1151.  
Subsequently, the issue of entitlement to service connection 
for the cause of the veteran's death was returned to the 
Board.  

As noted above, the DIC benefits which are awarded for 
service connection for the cause of the veteran's death are 
exactly the same benefits which are awarded for DIC when a 
veteran's death is the result of VA hospitalization or 
medical treatment.  These benefits were granted to the 
appellant in June 2007.  Therefore, her claim for service 
connection for the cause of the veteran's death is rendered 
moot, and must be dismissed. 

As the disposition of this claim is based on law and not the 
facts of this case, the claim must be dismissed based on lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

The appellant's claim for entitlement to DIC due to service 
connection for the cause of the veteran's death is dismissed.  



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


